Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2019/021449.
The amendment filed on October 11, 2022 has been entered.
Claims 7-15 are pending.

Election/Restrictions
Applicant elected with traverse of Group I (claims 7-8) in the reply filed on May 26, 2022.  
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 26, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 have been amended to delete the indefinite limitation of “represented by SEQ ID NO:2”.  Therefore, the rejection of claims 7-8 under 35 U.S.C. 112(b) has been withdrawn.  
 
Claim 7 has been amended to delete the indefinite limitation of “function”.  Therefore, the rejection of claims 7-8 under 35 U.S.C. 112(b) has been withdrawn.  
  
Claim 8 has been amended to clarify “413th” as an amino acid position. Therefore, the rejection of claim 8 under 35 U.S.C. 112(b) has been withdrawn.  

Claim 7 and claim 8 depending therefrom are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the limitation “compared to the parent strain”.  The metes and bounds of the limitation in the context of the claim are not clear. It is unclear if the “parent strain” refers to the unmodified Trichoderma or to another unrelated strain.  Clarification is requested.

Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites the limitation “wherein at least the amino acid residue position 413th in the amino acid sequence of SEQ ID NO:2 and succeeding amino acid residues from the N-terminal side in the amino acid sequence of SEQ ID NO:2 are deleted”.  The metes and bounds of the limitation in the context of the claim are not clear.  Claim 8 depends from claim 7 and claim 7 requires reduced expression of a polypeptide consisting of the amino acid sequence of SEQ ID NO:2.  Therefore, it is unclear how a polypeptide can consist of the amino acid sequence of SEQ ID NO:2 and also have amino acid deletions.  A polypeptide either has the amino acid sequence of a given sequence identifier or it does not.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 depends from claim 7 and claim 7 requires reduced expression of a polypeptide consisting of the amino acid sequence of SEQ ID NO:2.  However, claim 8 is directed to a mutant of SEQ ID NO:2.  Therefore, claim 8 fails to further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims have been broadly interpreted to encompass any Trichoderma mutant strain having (1) reduced expression of a polypeptide consisting of the amino acid sequence of SEQ ID NO:2 or (2) reduced expression of a mutant the polypeptide of SEQ ID NO:2, wherein the 413th in the amino acid sequence of SEQ ID NO:2 and succeeding amino acid residues from the N-terminal side in the amino acid sequence of SEQ ID NO:2 are deleted, wherein the mutant strain has improved production for cellulase compared to any parent strain. Thus, the claims are directed to genus of Trichoderma mutant strain having improved production for cellulase compared to any parent strain.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “having improved production for cellulase compared to the parent strain” fails to provide a sufficient description of the Trichoderma mutant strain as it does not provide any definition of the structural or functional features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification does not provide an actual reduction to practice the claimed mutant strains because the specification fails to disclose Trichoderma mutant strains, other than T. reesei, having improved production for cellulase compared to the parent strain. The specification fails to provide disclosure of reducing expression of a T. reesei polypeptide in any Trichodemra strains results in the strain having improved production for cellulase compared to the parent strain. The specification is limited to one representative species, a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein amdS is inserted between the 435th and 436th bases in SEQ ID NO:1 (which encodes ID NO:2), and wherein the Trichoderma reesei mutant has increased cellulase production compared to the unmodified T. reesei.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 7-8. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that since the specification discloses a Trichoderma reesei mutant strain having reduced expression of SEQ ID NO:2 or reduced expression of a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein amdS is inserted between the 435th and 436th bases in SEQ ID NO:1 (which encodes ID NO:2), and wherein the Trichoderma reesei mutant has increased cellulase production compared to the unmodified T. reesei, one skilled in the art would have readily understood that the Applicant was in possession of the genus of Trichoderma reesei mutants strains in which expression of SEQ ID NO:2 is reduced.  
This is not found persuasive.  Claims 7-8 are not limited to Trichoderma reesei mutants strains, but to any Trichoderma mutant strains having improved cellulase production due to reduced expression of SEQ ID NO:2.  The specification fails to provide disclosure of reducing expression of a T. reesei polypeptide in any Trichodemra strains results in the strain having improved production for cellulase compared to the parent strain. Therefore, the specification fails to describe a representative species of the claimed genus.
Hence the rejection is maintained.
 
Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein amdS is inserted between the 435th and 436th bases in SEQ ID NO:1 (which encodes ID NO:2), and wherein the Trichoderma reesei mutant has increased cellulase production compared to the unmodified T. reesei, does not reasonably provide enablement any Trichoderma reesei mutant strain having improved production for cellulase compared to any parent strain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims have been broadly interpreted to encompass any Trichoderma mutant strain having (1) reduced expression of a polypeptide consisting of the amino acid sequence of SEQ ID NO:2 or (2) reduced expression of a mutant the polypeptide of SEQ ID NO:2, wherein the 413th in the amino acid sequence of SEQ ID NO:2 and succeeding amino acid residues from the N-terminal side in the amino acid sequence of SEQ ID NO:2 are deleted, wherein the mutant strain has improved production for cellulase compared to any parent strain. Thus, the claims are directed to any Trichoderma mutant strain having improved production for cellulase compared to any parent strain.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of any Trichoderma mutant strains having improved production for cellulase compared to any parent strain.  In the instant case, the specification is limited to a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein amdS is inserted between the 435th and 436th bases in SEQ ID NO:1 (which encodes ID NO:2), and wherein the Trichoderma reesei mutant has increased cellulase production compared to the unmodified T. reesei.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can modify Trichoderma strains, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose any Trichoderma mutant strains having improved production for cellulase compared to any parent strain due to reduced expression of a T. reesei polypeptide.
In the absence of: (a) rational and predictable scheme for modifying any Trichoderma strain having reduced expression of a T. reesei polypeptide with an expectation of obtaining the desired biological function, improved production of cellulase, and (b) a correlation between structure and the activity of increased cellulase production, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible Trichoderma strains to determine which recombinant microorganism transformed with which heterologous polynucleotides produce terephthalate from any carbon source.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to making a Trichoderma strain having reduced expression of a T. reesei polypeptide of SEQ ID NO:2, wherein the resulting strain has improved production of cellulase
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein amdS is inserted between the 435th and 436th bases in SEQ ID NO:1 (which encodes ID NO:2), and wherein the Trichoderma reesei mutant has increased cellulase production compared to the unmodified T. reesei.   However, the specification does not of any non-T. reesei strains having reduced expression of a T. reesei polypeptide of SEQ ID NO:2, wherein the resulting strain has improved production of cellulase.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that since the specification discloses a Trichoderma reesei mutant strain having reduced expression of SEQ ID NO:2 or reduced expression of a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein amdS is inserted between the 435th and 436th bases in SEQ ID NO:1 (which encodes ID NO:2), and wherein the Trichoderma reesei mutant has increased cellulase production compared to the unmodified T. reesei, one skilled in the art would have readily been able to make and use Trichoderma reesei mutants strains in which expression of SEQ ID NO:2 is reduced.  
This is not found persuasive.  Claims 7-8 are not limited to Trichoderma reesei mutants strains, but to any Trichoderma mutant strains having improved cellulase production due to reduced expression of SEQ ID NO:2.  The specification does not provide any teaching or guidance as to making a Trichoderma strain having reduced expression of a T. reesei polypeptide of SEQ ID NO:2, wherein the resulting strain has improved production of cellulase.  In the absence of: (a) rational and predictable scheme for modifying any Trichoderma strain having reduced expression of a T. reesei polypeptide with an expectation of obtaining the desired biological function, improved production of cellulase, and (b) a correlation between structure and the activity of increased cellulase production, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Hence the rejection is maintained.


Claim Rejections - 35 USC § 103
 Applicant’s arguments, see page 7 of the Remarks, filed October 11, 2022, with respect to claims 7-8 have been fully considered and are persuasive. Applicant argues that since Zhang discloses deletion of sugar transporter genes either increase and decrease cellulase production, neither Zhang nor ETR97140.1 provide teaching or suggestion to one having ordinary skill in the art to delete the sugar transporter of SEQ ID NO:2 of the instant application in T. reesei.  Therefore, the rejection of claims 7-8 under 35 U.S.C. 103 has been withdrawn. 
 
Conclusion

	Claims 7-15 are pending.

	Claims 9-15 are withdrawn.

	Claims 7-8 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652